DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see page 7, filed 28 May 2021, with respect to the rejections under 35 U.S.C. 102, 103, and 112 and the objections to the claims have been fully considered and are persuasive in light of the amendments to the claims.  The rejections and objections of 29 March 2021 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. At claim 7 lines 1-2, change “two of the three filament of the first releasable reinforecment” to read --two of the three filaments of the first releasable reinforcement--.


The following is an examiner’s statement of reasons for allowance: 
No prior art of record teach and/or fairly suggest the implant of claim 1 and the method of treating the implant of claim 16 due to the inclusion of subject matter indicated allowable for the reasons given in the previous Office action. 
No prior art of record teach and/or fairly suggest the implant of claim 21, comprising: a first, non-absorbable releasable reinforcement coupled to the tissue support portion that extends substantially linearly and substantially parallel to the longitudinal axis; a second releasable reinforcement coupled to the extension portion that extends substantially linearly and substantially perpendicular to the longitudinal axis; and a third releasable reinforcement coupled to the second extension portion extending substantially linearly and substantially perpendicular to the longitudinal axis, within the context of the remainder of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/            Primary Examiner, Art Unit 3791